DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed November 22, 2021 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed August 20, 2021. Except where discussed below, Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed August 20, 2021. 
Applicant’s amendments have overcome each and every objection and 35 U.S.C. 112(b) rejection to the claims previously set forth in the Non-Final Office Action mailed August 20, 2021. Applicant’s amendments to the claims have avoided their interpretation under 35 U.S.C. 112(f), as previously set forth in the Non-Final Office Action mailed August 20, 2021. Applicant’s amendments to claims 1 and 18 have changed the scope of those claims and therefore the claims which depend from amended claim 1, that is, claims 2-6, 9, and 15-17, as well as, the claims which depend from amended claim 18, that is, claims 19 and 20, have all accordingly changed in scope as well. As necessitated by the amendments which changed the scope of claims 1-6, 9, and 15-20, and as discussed in detail below, the Examiner has modified the prior art based rejection of these claims which were previously set forth in the Non-Final Office Action mailed August 20, 2021. Otherwise, Applicant's arguments filed on November 22, 2021 have been fully considered but they are not persuasive. 
The Applicant asserts on page 9 of the Response:

Hence, amended claim 1 of the present application possesses novelty over Rädle. 
In response, the Examiner acknowledges that amended claim 1 of the present application possesses novelty over Rädle alone. 
The Applicant asserts on pages 9 and 10 of the Response:
The Office Action cited to Liu to account for this noted deficiency in Rädle to disclose this language of claim 7 (now amended claim 1)(Office Action, p. 22-23). 
However, the related paragraph 212 of Liu mentioned in the outstanding Non-Final Office Action only discloses:
	[0212] In the system, the connection between the wearable
display 1710 and the controller 130 that is coupled to the
imaging module 320, the light emitter module 310, the light
source, and the fluorescence imaging module 510 may
comprise a wired or wireless connection. In some embodi-
ments, the wearable display 1710, imaging module 320 and
the light emitter module 310 are enclosed in a uni-body
design to be worn by the user. In other embodiments, the
imaging module 320, fluorescence imaging module 510, the
light emitter 310 and the light source 450 may be mounted
on a tripod, while the wearable display 1710 is worn by the
user. In some embodiments, the excitation light source 450
for fluorescence excitation may be worn by the user or
mounted on a stationary non-moving support.

That is, Liu only discloses "the excitation light source 450 for fluorescence excitation may be worn by the user or mounted on a stationary non-moving support", but is silent on providing "a lens (i.e. adjuster), whose position is adjustable relative to the light provider and has a function of changing the position of the light emitter relative to detection device", and thus fails to disclose "the adjuster being configured to be able to change a position of the light provider relative to the detected area, wherein the adjuster is a convex lens or a concave lens for the first beam to pass, and a position of the adjuster relative to the light provider is adjustable". 

In response, the Examiner respectfully disagrees with the Applicant’s argument that the combination of Rädle in view of Liu fails to disclose the language of amended claim 1. In support of this argument, the Response is limited to a discussion of the reasoning provided by the Examiner found in the rejection of the originally filed claim 7, located on page 21 of the Non-Final Office Action mailed August 20, 2021. However, as mentioned by the Applicant on page 9 of the Response, support for the amendments to claim 1 can be found in both, “original claims 7-8.” For this reason, Applicant fails to adequately address how, “neither Rädle nor Liu … in combination, disclose the language of amended claim 1” because the Applicant has not addressed the Examiner’s reasoning for rejecting originally filed claim 8 found on pages 22-23 of the Non-Final Office Action mailed August 20, 2021. 
Furthermore, the Examiner would respectfully like to clarify that the totality of the Non-Final Office Action mailed August 20, 2021 should be considered in determining the novelty of the claims. Therefore, the Examiner would respectfully like to clarify that the citation to paragraph 0212 of Liu, which was relied upon in the rejection of the originally filed claim 7, found on pages 21-22 of the Non-Final Office Action mailed August 20, 2021, was merely provided as one non-limiting example of a portion of Liu which satisfies the limitations of the originally filed claim 7. So, in addition to paragraph 0212 of Liu, given that the originally filed claim 8 depends from the originally filed claim 7 and provides for further limitations to “the adjuster,” it is also reasonable to rely upon the references used in making the rejection of originally filed claim 8 (i.e. Liu: Paras. 0108, 0197, 0201), located on pages 22-23 of the Non-Final Office Action mailed 
Additionally, the limitations found in amended claim 1 which provide for, “wherein the adjuster is a convex lens or a concave lens for the first beam to pass, and a position of the adjuster relative to the light source is adjustable” only appear in originally filed claim 8. Furthermore, and as explained in greater detail below, Rädle provides, “wherein the adjuster is a convex lens or a concave lens for the first beam to pass (See Rädle: Paras. 47, 75; Figures 1, 8, 9)” and Liu provides wherein, “a position of the adjuster relative to the light source is adjustable (See Liu: Paras. 0108, 0197, 0201, 0212).” 
Finally, this reasoning is bolstered by Applicant’s own admission on page 8, in the section titled, “Claim Rejections - 35 U.S.C. §112 or 35 U.S.C. §112 (pre-AIA )” of the Response which provides that, “a person skilled in the art can understand that when the position of the adjuster, i.e. the lens, relative to the light provider changes, the position of the light provider relative to the detected region also changes, thus achieving the function of changing the position of the light provider relative to the detected area.” Because the Examiner agrees both that, “a person skilled in the art can understand that when the position of the adjuster, i.e. the lens, relative to the light provider changes, the position of the light provider relative to the detected region also changes” and that such interpretation applies to the limitations found in amended claim 1 and in originally filed claims 7 and 8 as suggested by the Applicant on page 8, in the section titled, “Claim Rejections - 35 U.S.C. §112 or 35 U.S.C. §112 (pre-AIA )” of the Response, the Examiner accordingly reasons that Liu provides for a “position of the adjuster relative to 
Specification
The disclosure is objected to because of the following informalities:
On page 3, paragraph 4, of the specification filed on May 20, 2019 the phrase, “… non-human animals are also possible, including but not limited to mammals, such as … fish, bird, amphibians, primates and the like” was used. Which was objected to on page 6, item 9, of the Non-Final Office action mailed August 20, 2021. On page 7, paragraph 7, of the Response filed November 22, 2021, the Applicant provides that the, “amended Substitute Specification enclosed herein addresses each of these grounds and accordingly, it is respectfully requested that these objections be withdrawn.” However, the Examiner respectfully disagrees with regard to the amendments made to the specification found in paragraph 0026 which state that, “…non-human animals are also possible, including but not limited to mammals, such as … fish, and bird; amphibians,; primates and the like.” This is because the amendments made to this portion of the specification do not remedy the original objection and introduces new objectionable informalities. For these reasons it is recommended this portion of the specification be rewritten to say, “…non-human primates, as well as, fish, birds, amphibians, or the like.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rädle (DE102018105067A1), in view of Liu (U.S. Patent App. Pub. No. 2018/0270474 Al).
Regarding claim 1, Rädle teaches a tracing device, configured to showing a marker in a detected subject, wherein the tracing device comprises (See Rädle: Claim 1; Para. 1; Figures 1, 2, 8-10): a light source, the light source being configured to provide a first beam to irradiate the detected subject (See Rädle: Claim 1; Para. 10; Figures 1, 8, 9), wherein the first beam can interact with the detected subject (See Rädle: Claim 1; Para. 10; Figures 1, 8, 9) and then the detected subject generates a second beam (See Rädle: Claim 1; Paras. 10, 11, 20, 50; Figures 1, 2, 9) different from the first beam (See Rädle: Claims 1, 16, 21; Paras. 27, 40; Figure 1); and an optical identifier, the optical identifier being configured to detect the second beam (See Rädle: Claim 1; Paras. 6, 11, 12, 31, 46; Figures 1, 2, 8, 10) so as to identify the marker on the detected subject (See Rädle: Claim 1; Paras. 11, 12, 31; Figures 1, 2, 8, 10) … wherein the adjuster is a convex lens or a concave lens for the first beam to pass (See Rädle: Paras. 47, 75; Figures 1, 8, 9), and therefore substantially what is taught by claim 1. However, Rädle fails to (See Liu: Paras. 0108, 0197, 0201, 0212) relative to the detected subject (See Liu: Paras. 0108, 0197, 0201, 0212) … and a position of the adjuster relative to the light source is adjustable (See Liu: Paras. 0108, 0197, 0201, 0212).
Regarding claim 2, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 2. Furthermore, Rädle teaches, wherein the first beam and the second beam are not consistent in wavelength (See Rädle: Claims 15, 16; Paras. 27, 40); and the light source can be configured such that the first beam obliquely irradiates the detected subject (See Rädle: Claim 17; Paras. 28, 62; Figures 1, 8), and the optical identifier can be configured to directly face the detected subject (See Rädle: Para. 46; Figures 1, 2, 8) so as to obtain an image of the marker in a direction of the second beam perpendicularly emitted from the detected subject and entering the optical identifier (See Rädle: Claim 20; Paras. 11, 12, 31; Figures 1, 2, 8).
Regarding claim 3, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 3. Furthermore, Rädle teaches, wherein the first beam is a laser (See Rädle: Claim 18; Paras. 26, 29, 48, 51, 63, 75, 76; Figures 1, 8, 9) and the first beam has a wavelength of 779 to 791 nm (See Rädle: Claim 16;  Paras. 26, 27, 48, 51, 63, 75, 76).
Regarding claim 4, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 4. Furthermore, Rädle teaches, wherein the second beam is fluorescence (See Rädle: Claim 26; Paras. 1, 10, 19, 36, 40; Figures 1, 2, 9) and the second beam has a wave peak with a central wavelength of 810 to 830 nm (See Rädle: Para. 61).
Regarding claim 5, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, Rädle teaches, wherein the light source comprises a light provider (See Rädle: Claims 1, 13, 15, 16, 18; Para. 10; Figures 1, 8, 9) and a filter compatible with each other (See Rädle: Claims 21-25; Paras. 75, 76; Figures 1, 8, 9), the filter is configured to filter light generated by the light provider (See Rädle: Claims 21-25; Paras. 75, 76; Figures 1, 8, 9) in terms of wavelength (See Rädle: Paras. 75, 76), so as to generate the first beam (See Rädle: Paras. 75, 76; Figures 1, 8, 9).
Regarding claim 6, Rädle in view of Liu teaches the tracing device according to claim 5 (See above discussion), and therefore substantially what is taught by claim 6. Furthermore, Rädle teaches, wherein the light source further comprises an emergent light head, the emergent light head is cylindrical and sleeved on the light provider (See Rädle: Paras. 48, 49, 75, 76; Figures 1, 8, 9).
Regarding claim 9, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 9. Furthermore, Rädle teaches, wherein the light source has an intensity less than 0.499W (See Rädle: Claim 14; Paras. 26, 48, 49, 63; Figure 5).
Regarding claim 15, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 15. Furthermore, Liu teaches, wherein the tracing device further comprises a controller (See Liu: Para. 0201; Figures 2, 20F), and the controller is electrically connected with the light source so as (See Liu: Para. 0201; Figures 2, 20F) to control an emission frequency of the light source (See Liu: Claim 19; Para. 0218; Figures 2, 20F).
Regarding claim 16, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 16. Furthermore, Liu teaches, wherein the first beam is shaped as point light (See Liu: Paras. 0113, 0201; Figures 2, 20F), ceiling light (See Liu: Paras. 0113, 0201; Figures 2, 20F), lattice light (See Liu: Paras. 0113, 0201; Figures 2, 20F) or line scan light (See Liu: Paras. 0113, 0201; Figures 2, 20F).
Regarding claim 17, Rädle in view of Liu teaches the tracing device according to claim 5 (See above discussion), and therefore substantially what is taught by claim 17. Furthermore, Rädle teaches, wherein the light source further comprises a power supply electrically connected with the light provider, and the power supply is a battery or a power adapter (See Rädle: Claims 1, 18; Paras. 29, 30, 48-50; Figure 1).
Regarding claim 18, Rädle in view of Liu teaches the tracing device according to claim 1 (See above discussion), and therefore substantially what is taught by claim 18. Furthermore, Rädle teaches a tracing method, the tracing method being able to be implemented by the tracing device according to claim 1, wherein the tracing method comprises (See Rädle: Claim 1; Paras. 10-12): using the first beam emitted from the light source (See Rädle: Claim 1; Paras. 10-12) to irradiate the detected subject (See Rädle: Claim 1; Paras. 10-12), in which case a tracer in the detected subject (See Rädle: Claim 1; Paras. 10-12) can generate the second beam under excitation of the first beam (See Rädle: Claim 1; Paras. 10-12); and receiving, by the optical identifier (See Rädle: Claim 1; Paras. 10-12), the second beam generated by the tracer (See Rädle: Claim 1; Paras. 10-12) in the detected subject (See Rädle: Claim 1; Paras. 10-12) so as to show an image (See Rädle: Claim 1; Paras. 10-12) of the marker (See Rädle: Claim 1; Paras. 10-12) different from the detected subject (See Rädle: Claim 1; Paras. 10-12). However, Rädle fails to teach, wherein the tracing method further comprises changing by the adjuster a position of the light source relative to the detected subject. Nevertheless, Liu teaches, wherein the tracing method further comprises changing by the adjuster (See Liu: Paras. 0108, 0197, 0201, 0212) a position of the light source relative to the detected subject (See Liu: Paras. 0108, 0197, 0201, 0212).
Regarding claim 19, Rädle in view of Liu teaches the tracing method according to claim 18 (See above discussion), and therefore substantially what is taught by claim 19. Furthermore, Rädle teaches, wherein the tracer is indocyanine green (See Rädle: Para. 78).
Regarding claim 20, Rädle in view of Liu teaches the tracing method according to claim 18 (See above discussion), and therefore substantially what is taught by claim 20. Furthermore, Rädle teaches, wherein in using the first beam emitted from the light source to irradiate the detected subject (See Rädle: Claim 1; Paras. 10-12), the first beam obliquely irradiates an area to be detected of the detected subject (See Rädle: Claims 1, 17; Paras. 28, 62); and the optical identifier directly faces the area to be detected (See Rädle: Claims 1, 20; Para. 62) when receiving the second beam (See Rädle: Claims 1, 20; Para. 44).
Rädle and Liu are considered to be analogous to the claimed invention because they are in the same field of optical imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical imaging system taught by Rädle with the teachings of Liu to provide for the tracing device as described in claims 1-6, 9, and 15-20 of the present disclosure since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Furthermore, it would have been obvious to someone of  since Liu states in paragraph 0006 that, "there is a need for an imaging system that utilizes 3D scanning to provide surface topography information, tracking of movements and deformation of the target object, and the generation of 3D models for data fusion/image registration, in combination with an optical imaging method that provides diagnostic information."
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's
disclosure.
Kim (KR 101606828 Bl) teaches a fluorescence imaging system capable of capturing a general image and a fluorescent image.
Hong (International Pub. No. WO 2014/081419 A2) teaches image formation using near infrared fluorescence.
Tichauer (U.S. Patent App. Pub. No. 2017/0303789 Al) teaches an optical tomography system and method.
Manta Technical Manual, V7.3.1, Allied Vision Technologies GmbH, Stadtroda, Germany, May 17, 2016, pgs. 39-47.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793